EXHIBIT 10.8

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated this 25th day of April 2002, between First Federal
Bancshares of Arkansas, Inc., a Texas chartered corporation (the “Corporation”),
First Federal Bank of Arkansas, FA, a federally chartered savings and loan
association and a wholly owned subsidiary of the Corporation (the
“Association”), and Sherri Billings (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Executive is presently an officer of the Corporation and the
Association (together the “Employers”); and

 

WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that her employment with the
Employers is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:

 

1.             Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:

 

(a)           Average Annual Compensation.  The Executive’s “Average Annual
Compensation” for purposes of this Agreement shall be deemed to mean the average
level of compensation paid to the Executive by the Employers or any subsidiary
thereof during the most recent five taxable years preceding the Date of
Termination (or such shorter period as the Executive was employed), and which
was included in the Executive’s gross income for tax purposes including but not
limited to Base Salary, bonuses, director’s fees, if applicable, and all other
amounts taxable to the Executive pursuant to any employee benefit plans of the
Employers.

 

(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.

 

(c)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement. 
For purposes of this paragraph, no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Employers.

 

(d)           Change in Control of the Corporation.  “Change in Control of the
Corporation” shall mean a change in control of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”), or any successor thereto, whether or not the Corporation is registered
under the Exchange Act; provided that, without limitation, such a change in
control shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 25% or more of the
combined voting power of the Corporation’s then outstanding securities; or (ii)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board of Directors of the Corporation cease for any
reason to constitute at least a majority thereof unless the election, or the
nomination for election by stockholders, of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.

 

1

--------------------------------------------------------------------------------


 

(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(f)            Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause or for Disability, the date
specified in the Notice of Termination, and (ii) if the Executive’s employment
is terminated for any other reason, the date on which a Notice of Termination is
given or as specified in such Notice.

 

(g)           Disability.  Termination by the Employers of the Executive’s
employment based on “Disability” shall mean termination because of any physical
or mental impairment which qualifies the Executive for disability benefits under
the applicable long-term disability plan maintained by the Employers or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.

 

(h)           Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive within one
year following a Change in Control of the Corporation based on:

 

(i)                                      Without the Executive’s express written
consent, the failure to elect or to re-elect or to appoint or to re-appoint the
Executive to the office of Executive Vice President and Chief Financial Officer
of the Employers or a material adverse change made by the Employers in the
Executive’s functions, duties or responsibilities as Executive Vice President
and Chief Financial Officer of the Employers;

 

(ii)                                  Without the Executive’s express written
consent, a material reduction by the Employers in the Executive’s Base Salary as
the same may be increased from time to time or, except to the extent permitted
by Section 3(b) hereof, a material reduction in the package of fringe benefits
provided to the Executive, taken as a whole;

 

(iii)                               Without the Executive’s express written
consent, the Employers require the Executive to work in an office which is more
than 30 miles from the location of the Employers’ current principal executive
office, except for required travel on business of the Employers to an extent
substantially consistent with the Executive’s present business travel
obligations;

 

(iv)                              Any purported termination of the Executive’s
employment for Cause, Disability or Retirement which is not effected pursuant to
a Notice of Termination satisfying the requirements of paragraph (j) below; or

 

(v)                                 The failure by the Employers to obtain the
assumption of and agreement to perform this Agreement by any successor as
contemplated in Section 9 hereof.

 

(i)            IRS.  IRS shall mean the Internal Revenue Service.

 

(j)            Notice of Termination.  Any purported termination of the
Executive’s employment by the Employers for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Employers’ termination of Executive’s
employment for Cause; and (iv) is given in the manner specified in Section 10
hereof.

 

(k)           Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to the Employers’ salaried employees.

 

2

--------------------------------------------------------------------------------


 

2.             Term of Employment.

 

(a)           The Employers hereby employ the Executive as Executive Vice
President and Chief Financial Officer and Executive hereby accepts said
employment and agrees to render such services to the Employers on the terms and
conditions set forth in this Agreement. Unless extended as provided in this
Section 2, this Agreement shall terminate three (3) years after the date first
above written.  Prior to the first annual anniversary of the date first above
written and each annual anniversary thereafter, the Boards of Directors of the
Employers shall consider, review (with appropriate corporate documentation
thereof, and after taking into account all relevant factors, including the
Executive’s performance) and, if appropriate, explicitly approve a one-year
extension of the remaining term of this Agreement.  The term of this Agreement
shall continue to extend each year if the Boards of Directors so approve such
extension unless the Executive gives written notice to the Employers of the
Executive’s election not to extend the term, with such notice to be given not
less than thirty (30) days prior to any such anniversary date.  If the Boards of
Directors elect not to extend the term, they shall give written notice of such
decision to the Executive not less than thirty (30) days prior to any such
anniversary date.  If any party gives timely notice that the term will not be
extended as of any annual anniversary date, then this Agreement shall terminate
at the conclusion of its remaining term.  References herein to the term of this
Agreement shall refer both to the initial term and successive terms.

 

(b)           During the term of this Agreement, the Executive shall perform
such executive services for the Employers as are consistent withher title of
Executive Vice President and Chief Financial Officer.

 

3.             Compensation and Benefits.

 

(a)           The Employers shall compensate and pay Executive for her services
during the term of this Agreement at a minimum base salary of $150,000 per year
(“Base Salary”), which may be increased from time to time in such amounts as may
be determined by the Boards of Directors of the Employers.  In addition to her
Base Salary, the Executive shall be entitled to receive during the term of this
Agreement such bonus payments as may be determined by the Boards of Directors of
the Employers.

 

(b)           During the term of the Agreement, Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with her then duties and responsibilities,
as fixed by the Boards of Directors of the Employers.  The Employers shall not
make any changes in such plans, benefits or privileges which would adversely
affect Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Employers and
does not result in a proportionately greater adverse change in the rights of or
benefits to Executive as compared with any other executive officer of the
Employers.  Nothing paid to Executive under any plan or arrangement presently in
effect or made available in the future shall be deemed to be in lieu of the
salary payable to Executive pursuant to Section 3(a) hereof.

 

(c)           During the term of this Agreement, Executive shall be entitled to
paid annual vacation in accordance with the policies as established from time to
time by the Boards of Directors of the Employers.  Executive shall not be
entitled to receive any additional compensation from the Employers for failure
to take a vacation, nor shall Executive be able to accumulate unused vacation
time from one year to the next, except to the extent authorized by the Boards of
Directors of the Employers.

 

(d)           During the term of this Agreement, in keeping with past practices,
the Employers shall continue to provide the Executive with the automobile he
presently drives. The Employers shall be responsible and shall pay for all costs
of insurance coverage, repairs, maintenance and other incidental expenses,
including license, fuel and oil.  The Employers shall provide the Executive with
a replacement automobile of a similar type as selected by the Executive at
approximately the time that her present automobile reaches three (3) years of
age and approximately every three (3) years thereafter, upon the same terms and
conditions.

 

(e)           During the term of this Agreement, in keeping with past practices,
the Employers shall continue to pay the annual membership dues at the country
clubs which the Executive is currently a member of.

 

3

--------------------------------------------------------------------------------


 

(f)            The Employers shall provide continued medical insurance in the
Employers’ health plan for the benefit of the Executive and her spouse until the
Executive shall have attained the age of 70, whether or not the Executive is
employed full time by the Employers, and such insurance shall be comparable to
that which is provided to the Executive as of the date of this Agreement
notwithstanding anything to the contrary in this Agreement and regardless of
whether the Executive is eligible to participate in the Employers’ health plan. 
In the event of the Executive’s death before he attains the age of 70, the
Employers shall provide the Executive’s spouse continued medical insurance in
the Employers’ health plan comparable to that which is being provided to the
Executive’s spouse at such time for three years from the date of the Executive’s
death.  This Section 3(f) shall not apply if the Employee is employed full-time
by an employer other than the Corporation or the Association.

 

(g)           In the event of the Executive’s death during the term of this
Agreement, the Executive’s spouse, estate, legal representative or named
beneficiaries (as directed by the Executive in writing) shall be paid on a
monthly basis the Executive’s Base Salary (as defined in Section 3(a) hereof) in
effect at the time of the Executive’s death for a period of twelve (12) months
from the date of the Executive’s death.

 

(h)           The Executive’s compensation and expenses shall be paid by the
Corporation and the Association in the same proportion as the time and services
actually expended by the Executive on behalf of each respective Employer.

 

4.             Expenses.  The Employers shall reimburse Executive or otherwise
provide for or pay for all reasonable expenses incurred by Executive in
furtherance of, or in connection with the business of the Employers, including,
but not by way of limitation, automobile and traveling expenses, and all
reasonable entertainment expenses (whether incurred at the Executive’s
residence, while traveling or otherwise), subject to such reasonable
documentation and other limitations as may be established by the Boards of
Directors of the Employers.  If such expenses are paid in the first instance by
Executive, the Employers shall reimburse the Executive therefor.

 

5.             Termination.

 

(a)           The Employers shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment hereunder for any
reason, including without limitation termination for Cause, Disability or
Retirement, and Executive shall have the right, upon prior Notice of
Termination, to terminate her employment hereunder for any reason.

 

(b)           In the event that (i) Executive’s employment is terminated by the
Employers for Cause, or (ii) Executive terminates her employment hereunder other
than for Good Reason, Executive shall have no right pursuant to this Agreement
to compensation or other benefits for any period after the applicable Date of
Termination.  In the event that the Executive’s employment is terminated due to
Disability or Retirement, the Executive’s rights shall be as provided in Section
3(f) hereof.  In the event the Executive’s employment is terminated due to the
Executive’s death, the Executive’s rights shall be as provided in Section 3(g)
hereof.

 

(c)           In the event that (i) Executive’s employment is terminated by the
Employers for other than Cause, Disability, Retirement or the Executive’s death
or (ii) such employment is terminated by the Executive (a) due to a material
breach of this Agreement by the Employers, which breach has not been cured
within fifteen (15) days after a written notice of non-compliance has been given
by the Executive to the Employers, or (b) for Good Reason, then the Employers
shall, subject to the provisions of Section 6 hereof, if applicable,

 

(A)          Pay to the Executive, in thirty-six (36) equal monthly installments
beginning with the first business day of the month following the Date of
Termination, a cash severance amount equal to three (3) times the Executive’s
Average Annual Compensation over the most recent five taxable years, and

 

(B)           Maintain and provide for a period ending at the earlier of (i) the
expiration of the remaining term of employment pursuant hereto prior to the
Notice of Termination or (ii) the date of the Executive’s full-time employment
by another employer (provided that the Executive is entitled under the terms of
such employment to benefits substantially similar to those described in this
subparagraph (B)), at no cost to the Executive, the Executive’s continued
participation in all group insurance, life insurance, health and accident,
disability and other employee benefit plans, programs and arrangements

 

4

--------------------------------------------------------------------------------


 

in which the Executive was entitled to participate immediately prior to the Date
of Termination (other than stock option and restricted stock plans of the
Employers), provided that in the event that the Executive’s participation in any
plan, program or arrangement as provided in this subparagraph (B) is barred or
during such period any such plan, program or arrangement is discontinued or the
benefits thereunder are materially reduced, the Employers shall arrange to
provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such plans, programs and arrangements
immediately prior to the Date of Termination.

 

6.             Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which Executive has the right to receive from
the Employers, would constitute a “parachute payment” under Section 280G of the
Code, the payments and benefits pursuant to Section 5 hereof shall be reduced,
in the manner determined by the Executive, by the amount, if any, which is the
minimum necessary to result in no portion of the payments and benefits under
Section 5 being non-deductible to either of the Employers pursuant to Section
280G of the Code and subject to the excise tax imposed under Section 4999 of the
Code.  The determination of any reduction in the payments and benefits to be
made pursuant to Section 5 shall be based upon the opinion of independent tax
counsel selected by the Employers’ independent public accountants and paid by
the Employers.  Such counsel shall be reasonably acceptable to the Employers and
the Executive; shall promptly prepare the foregoing opinion, but in no event
later than thirty (30) days from the Date of Termination; and may use such
actuaries as such counsel deems necessary or advisable for the purpose.  In the
event that the Employers and/or the Executive do not agree with the opinion of
such counsel, (i) the Employers shall pay to the Executive the maximum amount of
payments and benefits pursuant to Section 5, as selected by the Executive, which
such opinion indicates that there is a high probability do not result in any of
such payments and benefits being non-deductible to the Employers and subject to
the imposition of the excise tax imposed under Section 4999 of the Code and (ii)
the Employers may request, and Executive shall have the right to demand that the
Employers request, a ruling from the IRS as to whether the disputed payments and
benefits pursuant to Section 5 hereof have such consequences.  Any such request
for a ruling from the IRS shall be promptly prepared and filed by the Employers,
but in no event later than thirty (30) days from the date of the opinion of
counsel referred to above, and shall be subject to Executive’s approval prior to
filing, which shall not be unreasonably withheld.  The Employers and Executive
agree to be bound by any ruling received from the IRS and to make appropriate
payments to each other to reflect any such rulings, together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code. 
Nothing contained herein shall result in a reduction of any payments or benefits
to which the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 6, or a reduction in the
payments and benefits specified in Section 5 below zero.

 

7.             Mitigation; Exclusivity of Benefits.

 

(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.

 

(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.

 

8.             Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

 

9.             Assignability.  The Employers may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Employers may hereafter merge or
consolidate or to which the Employers may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the Employers
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.

 

5

--------------------------------------------------------------------------------


 

10.          Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Employers:

 

Board of Directors

 

 

First Federal Bancshares of Arkansas, Inc.

 

 

200 West Stephenson Avenue

 

 

Harrison, Arkansas 72602-0550

 

 

 

To the Executive:

 

Sherri Billings

 

 

4101 Turtle Creek Cove

 

 

Harrison, Arkansas  72601

 

11.          Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Boards of Directors of the Employers to sign
on its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

12.          Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of Arkansas.

 

13.          Nature of Obligations.  Nothing contained herein shall create or
require the Employers to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.

 

14.          Interpretation and Headings.  This agreement shall be interpreted
in order to achieve the purposes for which it was entered into.  The section
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

15.          Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

16.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

17.          Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in employment
agreements between a savings association and its employees pursuant to Section
563.39(b) of the Regulations Applicable to all Savings Banks, 12 C.F.R. §
563.39(b), or any successor thereto, and shall be controlling in the event of a
conflict with any other provision of this Agreement, including without
limitation Section 5 hereof.

 

(a)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Employers’ affairs pursuant
to notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Employers’
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Employers may, in their discretion:  (i) pay Executive all or
part of the compensation withheld while its obligations under this Agreement
were suspended, and (ii) reinstate (in whole or in part) any of its obligations
which were suspended.

 

(b)           If Executive is removed from office and/or permanently prohibited
from participating in the conduct of the Employers’ affairs by an order issued
under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. §§1818(e)(4) and

 

6

--------------------------------------------------------------------------------


 

(g)(1)), all obligations of the Employers under this Agreement shall terminate
as of the effective date of the order, but vested rights of the Executive and
the Employers as of the date of termination shall not be affected.

 

(c)           If the Association is in default, as defined in Section 3(x)(1) of
the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Employers as of the date of termination shall not be affected.

 

(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5) (except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Employers is
necessary): (i) by the Director of the Office of Thrift Supervision (“OTS”), or
his or her designee, at the time the Federal Deposit Insurance Corporation
(“FDIC”) or Resolution Trust Corporation enters into an agreement to provide
assistance to or on behalf of the Association under the authority contained in
Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the
OTS, or his or her designee, at the time the Director or his or her designee
approves a supervisory merger to resolve problems related to operation of the
Association or when the Association is determined by the Director of the OTS to
be in an unsafe or unsound condition, but vested rights of the Executive and the
Employers as of the date of termination shall not be affected.

 

18.          Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and any
regulations promulgated thereunder.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

Attest:

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.

 

 

 

/s/ Tommy Richardson

 

By:

/s/ Larry J. Brandt

 

 

 

Larry J. Brandt

 

 

 

Attest:

FIRST FEDERAL BANK
OF ARKANSAS, FA

 

 

 

 

 

 

/s/ Tommy Richardson

 

By:

/s/ Larry J. Brandt

 

 

 

Larry J. Brandt

 

 

 

 

EXECUTIVE

 

 

 

 

By:

/s/ Sherri Billings

 

 

 

Sherri Billings

 

7

--------------------------------------------------------------------------------